department of the treasury internal_revenue_service washington d c ee iy w - tax_exempt_and_government_entities_division oct l u i l xxx xxx attention xxx legend entity a religion b division x area j leader k xxx school c state d state e country h person z plan plan plan3- plan plan xxx xxx ok dear xxx this is in response to correspondence dated date as supplemented by correspondence dated date date date date and date submitted on behalf of entity a by its authorized representative concerning whether plan plan plan plan and plan qualify as church plans under sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested entity a is a state e non-profit corporation incorporated on date that controls school c a secondary school that provides education under the auspices of division x and religion b division x was founded by person z as a religious division of religion b and is listed in the official directory of religion b in the united_states division x is divided into ten geographic areas each of these areas is led by a leader entity a is located in area j and led by leader k at its inception school c was part of a group of schools founded in in state d by members of division x who moved to the united_states from country h in the nineteenth century the group of schools merged and moved from state d to state e the merged schools operated both a high school and a college in school c the high school separated from the other schools and later formed entity a entity a is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the articles of incorporation of entity a provide that it is organized for charitable educational and religious purposes and that its primary purpose is to provide education in the tradition of division x and in conformity with the teaching of religion b the articles provide for a board_of members and board_of trustees the articles also provide that upon dissolution the assets of entity a are to be distributed to division x in area j provided that such an organization is in existence and has an exempt status under sec_501 of the code if the organization is no longer in existence or declines to accept those assets the assets are to be distributed to one or more religion b secondary education organizations in state e that have an exempt status at the date of dissolution that have been designated by leader k in order to ensure that the educational program of entity a remains rooted in the tenets of religion b the articles of incorporation for entity a required that the xxx page governing body with ultimate control_over its direction the board_of members be comprised entirely of members of division x of religion b the board_of members controls who sits on the board_of trustees and ensures that entity a’s program remains consonant with the teachings of religion b as a result religion b through division x controls the board_of members the board_of trustees and accordingly entity a the board_of members consists of no fewer than three and no more than five members all of whom must be members in good standing of division x the articles of incorporation provide that one of the seats reserved for a member in good standing of division x may be filled by a member of another division of religion b who understands well the mission of division x the board_of members has three ex officio members the highest ranking member of division x at entity a the president of entity a if that person is a member of division x and any official of religion b who is also a member in good standing of division x and who has been named by leader k should any member of the board_of members cease to function as a member in good standing of division x or of another division of religion b that member shall immediately cease to be a member of the board_of members of entity a among the duties of the board_of members are the following the approval of all individuals proposed for election to the board_of trustees and the removal of trustees with or without cause to maintain and foster the development of the division x philosophy of education and division x traditions and pedagogy at entity a in accordance with the laws and pronouncements of the official division x education association and to determine and approve any major changes in the philosophy identity and nature of entity a the management and control of entity a other than those duties and responsibilities specifically reserved to the board_of members is vested in the board_of trustees the board_of members elects all of the members of the board_of trustees the board_of trustees has a minimum of fifteen and a maximum of twenty-five members at least five of whom must be members of division x two of the members are ex officio the president of entity a and the highest ranking member of division x at entity a the principal responsibility of the board_of trustees stated in the articles of incorporation is to partner with the board_of members to safeguard the division x character of entity a the division x philosophy of education division x traditions and pedagogy the operation of entity a and the conduct of the affairs of entity a including both educational and financial matters and the policies under which the corporation operates xxx page the board_of trustees determines the number of trustees who shall serve at any one time and elects its members no individual can be elected to the board_of trustees without the prior approval of the board_of members the board_of trustees elects its chairman this chairman may resign at any time or may be removed by a vote of two thirds of the board_of trustees the president of entity a is elected by a majority vote of the board_of trustees the president does not have to be a member of division x but must be a practicing member of religion b on date entity a adopted plan a defined_contribution_plan intended to meet the requirements of sec_403 of the code entity a did not make an election under sec_410 of the code on date entity a adopted plan plan plan and plan all of which are welfare_benefit plans the participants in plan plan plan plan and plan plans are eligible current and former employees of entity a the plans have no eligible participants that are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code the administrative control of the plans is vested in entity a’s board_of members by resolution dated date the board_of members established a committee consisting of the following entity a employees the president the highest ranking member of division x the chief financial officer the business manager and the payroll and benefits specialist the committee’s primary purpose and function is the administration of the plans the board_of members has final oversight over the actions of the committee the committee is controlled by and shares common religious bonds with religion b through the controlling power that division x exercises over entity a’s board_of trustees and board_of members in accordance with revproc_2011_44 notice to employees with reference to plan was provided on date this notice explained to participants of plan the consequences of church_plan status based on the foregoing you request a ruling that the plans are church plans within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code xxx page sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons page in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches entity a is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code entity a is listed in the annual directory of religion b the primary purpose of entity a is to provide education in the tradition of division x and in conformity with the teaching of religion b entity a is governed by the board_of members a majority of whom are members of division x and all of whom are members of religion b the members of division x are overseen by leader k in view of the common religious bonds between entity a and religion b the inclusion of entity a in the annual directory of religion b and the indirect control of entity a by religion b through the board_of members we conclude that entity a is associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of entity a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative contro of the plans is vested in the committee the committee is controlled by and shares common religious bonds with religion b through the controlling power that division x exercises over entity a’s board_of trustees and board_of members the committee’s primary purpose and function is the administration of the plans therefore we conclude that the administration of the plans satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly the plans are maintained by an organization that is associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of the plans for the provision of retirement and welfare benefits for the deemed employees of a church_or_convention_or_association_of_churches xxx page based on the foregoing facts and representations we conclude that plan plan plan plan and plan maintained by entity a are church plans pursuant to sec_414 of the code this letter expresses no opinion as to whether plan satisfies the requirements of sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact xxx se t ep ra t2 at xxx xxx-xxkxx sincerely yours donzl latksh donzell employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose xxx xxx xxx xxx xxx cc
